SLURRY FOR FORMING ELECTRODE-ACTIVE-MATERIAL LAYER FOR CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Response to Amendment
In response to communication filed on 8/8/2022:
Claim 1 has been amended; claim 11 has been canceled.
Previous rejection under 35 USC 112(a) has been withdrawn due to cancelation of claim 11.
Previous claim objection has been withdrawn to amendment of claim 1.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (JP 2016-091902 A) and Doi et al. (JP 2017-130451 A) and further in view of Kawakami et al. (US 2017/0200943 A1).
Regarding claims 1 and 4, Kishimoto et al. teach a slurry for forming an electrode-active-material layer for a cell (Abstract), the slurry comprising at least an active material and an aqueous binder (Paragraph 0033), wherein the slurry has an aqueous binder content from 0.1 to 0.8 parts by weight based on 100 parts by weight of the active material (Paragraphs 0008 and 0033 disclose 0.1 to 0.8% by mass of binder to active material.), and a supernatant obtained by centrifuging the slurry has the aqueous binder content of 45% by weight or greater of a total amount of the aqueous binder contained in the slurry (Paragraph 0079 discloses after diluting the paste for forming the negative electrode active material layer with water, the graphite adsorbed by the CMC was settled using an ultracentrifugator, and the supernatant liquid in which the unadsorbed CMC was suspended was collected. The amount of CMC in the supernatant liquid is shown in figure 8. For all samples tested and shown in figure 8, all show over 60% of unadsorbed CMC in the supernatant.).
However, Kishimoto et al. do not teach the slurry also comprising a cellulose fiber, wherein the cellulose fiber has an average thickness from 30 to 1000 nm and an average aspect ratio of from 10-1000; wherein the cellulose fiber is present in a content of 1.5 to 3.0 times by weight of the aqueous binder content.
Doi et al. teach wherein the fibrous material has an average thickness from 30 to 1000 nm (Paragraph 0026) and an average aspect ratio from 10 to 1000 (Paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kishimoto with Doi in order to further enhance adhesion in the paste for forming a negative electrode active material.
However, Doi et al. only disclose that the cellulose fiber is present in a content of 1.0 to 3.0 times by weight of the aqueous binder content (Example 1 discloses graphite, CMC, and cellulose fibers being in a weight ratio of 98:1:1, respectively.)
Kawakami et al. teach an active material, flake graphite serving as a conductive additive, the binder, and bio-nanofibers (cellulose nanofiber, chitin nanofiber, chitosan nanofiber) serving as fiber-shaped reinforcing materials and/or milled carbon fiber are mixed at a predetermined mixing ratio; a solvent for the binder is added; and the mixture is kneaded using a kneader to prepare a slurry (Paragraph 0065). Further, the solid contents of the active material, the flake graphite serving as a conductive additive, the binder, and the bio nanofiber and/or milled carbon fiber are 20 to 80% by weight, 10 to 50% by weight, 3 to 20% by weight, and 1 to 5% by weight, respectively, with respect to the entire solid content of the slurry. As such, the weight ratios of the active material, graphite, binder, and bio nanofiber (cellulose nanofiber) are in a weight ratio of 20-80:10-50:3-20:1-5. It is possible for the cellulose fiber to present in a content of 1.5 to 3.0 times by weight of the binder (Paragraph 0066 discloses the as stated weight ratios. The cellulose fiber to binder ratio can be 5:3 or 1.66 times.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kishimoto and Doi with Kawakami in order to to reduce the expansion of the volume of the active material caused by lithiation during a charge, to facilitate the penetration of the electrolyte solution, and to reduce the internal impedance of the energy storage device.
Regarding claim 2, Kishimoto, Doi, and Kawakami et al. teach the slurry according to claim 1. Further, Kishimoto teaches the active material is present in a proportion of 95% by weight or greater of a total amount of nonvolatile matter contained in the slurry, wherein, when the slurry further comprises a solvent, the active material is present in a proportion of 95% by weight or greater of a total amount of all components in the slurry excluding the solvent. (Paragraph 0033).
Regarding claim 3, Kishimoto and Doi et al. teach the slurry according to claim 1. Further, Kishimoto teaches wherein the aqueous binder is at least one selected from a polysaccharide derivative (1), a compound having a constituent unit represented by Formula (2) below, and a compound having a constituent unit represented by Formula (3) below:

    PNG
    media_image1.png
    85
    263
    media_image1.png
    Greyscale

Wherein R represent a hydroxyl group, a carboxyl group, a phenyl group, an N-substituted or unsubstituted carbamoyl group, or a 2-oxo-1-pyrrolidinyl group;

    PNG
    media_image2.png
    77
    257
    media_image2.png
    Greyscale

Where n represent an integer of 2 or greater and L represents an ether bond or (-NH-) group. (Abstract discloses carboxymethylcellulose as the binder.)
Regarding claim 7, Kishimoto, Doi, and Kawakami et al. teach a solidified product of the slurry described in claim 1. (Kishimoto: Abstract discloses a paste.)
Regarding claim 9, Kishimoto, Doi, and Kawakami et al. teach the electrode according to claim 8. However, they do not teach wherein a peel strength between the electrode-active-material layer and the current collector is 2.0 N/m or greater.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 8 and 10, Kishimoto, Doi, and Kawakami et al. teach an electrode for a cell comprising a laminate of an electrode-active-material layer and a current collector, the electrode-active-material layer including the solidified product described in claim 7 (Kishimoto: Paragraph 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729